          Case 4:09-cr-00043-SPF Document 694-3 Filed in USDC ND/OK on 05/12/21 Page 1 of 1

TRULINCS 10579062 - STILLEY, OSCAR AMOS - Unit: YAZ-G-A


FROM: 10579062
TO:                                               Defendant Stilley's
SU BJ ECT: ADM_35B2BP9Stilley
DATE: 0310712020 06:18:08 PM                      Exhibit "3"
       ATTACHN/ENT TO BPg OF OSCAR STILLEY, 10579-062, FOR IVIOTION TO REDUCE SENTENCE UNDER
       18 USc 3582(cX1)

I am requesting a motion to reduce my sentence under 1B USC 3582(c)(1 ). The basic issues (in light of the meager space
allowed) were laid out on the BP8, which I incorporate herein as if set forth word for word. The BPB response essentially says
the relief requested lsn't within the realm of possibilities, since it involves a request for a lawyer to lay out facts, issues, and law
in support of a reduction in sentence.

I have been denied meaningful dental care for 5 years. I recently saw the dentist, Dr. Barham, who told me I probably would
never reach the place on the list at which I would get substantial dental care. That's not surprising, since I've never seen a
Comprehensive Dental Treatment Plan, despite repeated polite request. I don't think that any such document exists. I've been
given a number in the past, but that number goes up and down, by the admission of responsible personnel. Nobody has a
good explanation of how and why a "list" does not go in numerical order.

l've been trying for the last 10 years to get reasonable access to the courts, so as to file a meritorious direct appeal to my
conviction. My case was partially consolidated with my co-defendant, and I did join my co-defendant Lindsey Kent Springer's
brief. I had to do that or face a presumed waiver of the issues raised by my co-defendant.

Legal resources and educational resources are often one and the same. I've been denied educational resources simply
because educational resources are "dual use" items, that can also be used to set an innocent man free, or reduce an excessive
sentence.

f've served 10 years flat, as of 4-22-2010. That means that 2 out of 3 counts have been served DAY FOR DAY. That means
that if I can successfully attack ANY of 3 counts of conviction, I go home, without any supervised release or any other
"correctional" control.

The fundamental essence of what I'm asking for is the same that I've been asking for over the last 10 years. I'm asking for
ACCESS to the resources necessary and proper for me to prepare a competent legal brief challenging my convictions and
sentence. This prison trusts me to drive a Gator to pick up trash. lt trusts other inmates to drive that trash more than 30
minutes away from this prison. There is no LEGITIMATE reason that I am denied access to MY OWN PROPERTY OR
RIGHTS TO PROPERTY, with which I could prepare competent appeal briefs, both the opening and the reply.

For this reason I ask for a motion under 1B USC 3582(c)(1 ), seeking a reduction in my sentence. Reductions in sentence can
take many forms, INCLUDING but not limited to a reduction in security level, sufficient to allow me to exercise my right to a
direct appeal. I request that the motion be prepared by an attorney, with proper consultation, raising all meritorious issues that
would be raised by a diligent attorney who placed a high value on his client's legal interests. The motion should be grounded
upon the best facts and circumstances which can be shown to have been raised by Oscar Stilley at any time during his trial,
sentence, or subsequent incarceration.
